Exhibit 10.1

WATSON PHARMACEUTICALS, INC.

KEY EMPLOYEE AGREEMENT

This Key Employee Agreement (“Agreement”) is entered into as of November 26,
2007, (the “Effective Date”), by and between Mark Durand (“Executive”) and
Watson Pharmaceuticals, Inc. (the “Company”), a Nevada corporation.

WHEREAS, the Company desires to employ Executive to provide personal services to
the Company, and wishes to provide Executive with certain compensation and
benefits in return for his services; and

WHEREAS, Executive wishes to be employed by the Company and provide personal
services to the Company in return for certain compensation and benefits,
including the benefits provided under this Agreement;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

1. EMPLOYMENT BY THE COMPANY. Subject to terms set forth herein, the Company
agrees to employ Executive in the position of Senior Vice President and Chief
Financial Officer, and Executive hereby accepts employment effective as of the
Effective Date. In this position, Executive shall perform such duties as are
assigned from time to time by the Chief Executive Officer (“CEO”) of the
Company. During his employment with the Company, Executive will devote his best
efforts and substantially all of his business time and attention (except for
vacation periods as set forth herein and reasonable periods of illness or other
incapacity permitted by the Company’s general employment policies) to the
business of the Company. Executive shall abide by the general employment
policies and procedures of the Company, except that wherever the terms of this
Agreement may differ from or are in conflict with the Company’s general
employment policies or procedures, this Agreement shall control.

2. COMPENSATION.

2.1 Salary. For services to be rendered hereunder, Executive shall receive a
base salary as set forth in Section 1 of the Compensation and Severance Terms
Schedule, attached hereto as Exhibit A. Executive will be considered annually
for adjustments in base salary in accordance with Company policy and the terms
of this Agreement and subject to review and approval by the CEO.

2.2 Bonus. Executive shall be eligible to participate in the Company’s bonus
plan at the executive level throughout the duration of Executive’s employment
with the Company. The Company shall have the sole discretion to determine
whether Executive is entitled to any such bonus and to determine the amount of
the bonus. The amount of Executive’s bonus may be determined in part based on
Executive’s performance with respect to certain goals established by the Company
and attainment by the Company of its planned financial objectives for the bonus
period. Notwithstanding the foregoing, no bonus is guaranteed to Executive. Any
bonus is subject to the approval of the CEO. The Company retains the authority
to review, grant,

 

1



--------------------------------------------------------------------------------

deny or revise any bonus in its sole discretion. To be eligible to receive a
bonus, Executive must remain in employment with the Company throughout the
entire fiscal year or as otherwise required by the applicable bonus plan as
adopted by the Company from time to time. The target level of such bonus is set
forth in Section 2 of Exhibit A attached hereto.

2.3 Long Term Incentive Awards. Subject to the approval of the Board of
Directors (the “Board”) of the Company or the Compensation Committee of the
Board, as appropriate, Executive shall receive the long term incentive awards
set forth in Section 3 of Exhibit A, and such additional long term incentive
awards as may from time to time be granted, pursuant to the terms and conditions
set forth in the applicable award agreement and plan documents, copies of which
will be made available upon Executive’s request. For the purposes of this
Agreement, all long term incentive awards (e.g., stock options, restricted stock
and restricted stock units) granted to Executive by the Company hereunder, or
granted in the future, shall be referred to hereinafter as the “Awards.”

2.4 Paid Time Off. Executive shall be eligible to accrue paid time off (“PTO”)
during the term of this Agreement, in accordance with the Company’s standard
policy regarding PTO and in an amount commensurate with other employees at a
level similar to that of the Executive.

2.5 Standard Company Benefits. Executive shall be entitled to all rights and
benefits for which he is eligible under the terms and conditions of the standard
Company benefits plans (e.g., health and disability insurance, 401(k) retirement
plan, etc.) and other benefits and incentives which may be in effect from time
to time and provided by the Company to employees at levels similar to the
Executive.

2.6 Expenses. The Company will pay or reimburse Executive for all ordinary and
reasonably incurred business related expenses pursuant to the terms and
conditions of the Company’s expense reimbursement policies applicable, from time
to time, to senior executives of the Company generally.

2.7 Relocation Expenses. If, at any time during the Employment Term, Executive
shall be required by the Company to relocate from his current residence in New
Jersey, he shall be reimbursed for all expenses incurred in connection with such
relocation pursuant to the Company’s then existing relocation policy applicable
to senior executives of the Company. If no such policy shall then exist, the
parties hereto shall negotiate in good faith a reasonable relocation package for
Executive.

3. PROPRIETARY INFORMATION AND INVENTIONS.

Executive agrees to execute and abide by the Employee Proprietary Information
and Inventions Agreement attached hereto as Exhibit C and made a part hereof by
this reference.

 

2



--------------------------------------------------------------------------------

4. OUTSIDE ACTIVITIES.

4.1 Activities. Except with the prior written consent of the CEO or the Board,
as appropriate, Executive will not during his employment with the Company
undertake or engage in any other employment, occupation or business enterprise,
other than ones in which Executive is a passive investor. Executive may engage
in civic and not-for-profit activities so long as such activities do not
materially interfere with the performance of his duties hereunder. Executive
will not during his employment with the Company publicly disparage the Company
or any of its subsidiaries, or their respective past or present products,
officers, directors, employees or agents.

4.2 Investments and Interests. During his employment by the Company, Executive
agrees not to acquire, assume or participate in, directly or indirectly, any
position, investment or interest known by him to be adverse to or in conflict
with the interest of the Company, its business or prospects, financial or
otherwise. By way of clarification, nothing contained in this Agreement shall
prevent Executive from holding, for investment purposes only, no more than one
percent (1%) of the capital stock of any publicly traded company.

4.3 Non-Competition. During his employment by the Company, except on behalf of
the Company, Executive will not directly or indirectly, whether as an officer,
director, stockholder, partner, proprietor, associate, representative,
consultant, or in any capacity whatsoever engage in, become financially
interested in, be employed by or have any business connection with any other
person, corporation, firm, partnership or other entity whatsoever known by him
to compete directly with the Company, anywhere in the world, in any line of
business engaged in (or planned to be engaged in) by the Company.

5. OTHER AGREEMENTS.

Executive represents and warrants that his employment by the Company will not
conflict with and will not be constrained by any prior agreement or relationship
with any third party. Executive represents and warrants that he will not
disclose to the Company or use on behalf of the Company any confidential
information governed by any agreement with any third party except in accordance
with an agreement between the Company and any such third party. During
Executive’s employment by the Company, Executive may use, in the performance of
his duties, all information generally known and used by persons with training
and experience comparable to his own and all information which is common
knowledge in the industry or otherwise legally in the public domain.

6. TERMINATION OF EMPLOYMENT.

6.1 At-Will Employment. Executive’s relationship with the Company is at-will.
The Company shall have the right to terminate Executive’s employment with the
Company at any time with or without Cause and with or without notice.

6.2 Termination by Company for Cause. If the Company terminates Executive’s
employment at any time for Cause, Executive’s salary shall cease on the date of
termination; and Executive will not be entitled to severance pay, pay in lieu of
notice or any other such compensation.

 

3



--------------------------------------------------------------------------------

(a) Definition of “Cause.” For purposes of this Agreement, “Cause” shall mean
(i) Executive’s conviction of any felony; (ii) Executive’s gross misconduct,
material violation of Company policy, or material breach of Executive’s duties
to the Company, which Executive fails to correct within thirty (30) days after
Executive is given written notice by the CEO; or (iii) other events or matters
relating to Executive’s job performance or conduct that would ordinarily cause
an employer to seriously consider the termination of an employee’s employment.

6.3 Termination by Company Without Cause. If the Company terminates Executive’s
employment at any time without Cause, Executive shall be entitled to severance
benefits as set forth in Section 4.1 of the Compensation and Severance Terms
Schedule, attached hereto as Exhibit A.

6.4 Executive’s Voluntary Resignation. Executive may terminate his employment
with the Company at any time, with or without Good Reason, and with or without
notice. In the event Executive voluntarily terminates his employment other than
for Good Reason, he will not be entitled to severance pay, pay in lieu of notice
or any other such compensation.

6.5 Executive’s Resignation for Good Reason. Executive may resign his employment
for Good Reason so long as Executive tenders his resignation to the Company
within sixty (60) days after the occurrence of the event which forms the basis
for his termination for Good Reason. If Executive terminates his employment for
Good Reason, Executive shall be eligible for severance benefits as set forth in
Section 4.2 of Exhibit A, attached hereto.

(a) Definition of “Good Reason.” For purposes of this Agreement, “Good Reason”
shall mean any one of the following events which occurs on or after the
Effective Date: (i) after a Change of Control (as defined in Section 7.1), any
reduction of the Executive’s then existing annual base salary, except to the
extent the annual base salary of all other executive officers at levels similar
to Executive is similarly reduced (provided such reduction does not exceed
fifteen percent (15%) of Executive’s then existing annual base salary);
(ii) after a Change of Control, any material reduction in the package of
benefits and incentives, taken as a whole, provided to the Executive (except
that employee contributions may be raised to the extent of any cost increases
imposed by third parties) or any action by the Company which would materially
and adversely affect the Executive’s participation or reduce the Executive’s
benefits under any such plans, except to the extent that such benefits and
incentives of all other executive officers at levels similar to Executive are
similarly reduced; (iii) after a Change of Control, any material diminution of
the Executive’s duties, and responsibilities, taken as a whole, excluding for
this purpose an isolated, insubstantial or inadvertent action not taken in bad
faith which is remedied by the Company immediately after notice thereof is given
by the Executive; (iv) any material breach by the Company of its obligations
under this Agreement; or (v) any failure by the Company to obtain the assumption
of this Agreement by any successor or assign of the Company.

6.6 Termination for Death or Disability. Executive’s employment with the Company
will be terminated in the event of Executive’s death, or any illness, disability
or other incapacity in such a manner that Executive is physically rendered
unable regularly to perform his

 

4



--------------------------------------------------------------------------------

duties hereunder for a period in excess of one hundred eighty (180) consecutive
days or more than one hundred eighty (180) days in any consecutive twelve
(12) month period. The determination regarding whether Executive is physically
unable regularly to perform his duties shall be made by the Board. Executive’s
inability to be physically present on the Company’s premises shall not
constitute a presumption that Executive is unable to perform such duties. In the
event that Executive’s employment with the Company is terminated for death or
disability as described in this Section 6.6, Executive or Executive’s heirs,
successors, and assigns shall not receive any compensation or benefits other
than payment of accrued salary and PTO and such other benefits as expressly
required in such event by applicable law or the terms of applicable benefit
plans.

6.7 Cessation. If Executive violates any provision of Section 8 of this
Agreement or the Employee Proprietary Information and Inventions Agreement and
Executive fails to correct such violation within ten (10) days after Executive
is given written notice by the CEO, then any severance payments or other
benefits being provided to Executive will cease immediately, and Executive will
not be entitled to any further compensation from the Company.

7. CHANGE OF CONTROL.

7.1 Definition. For purposes of this Agreement, Change of Control means the
occurrence of any of the following:

(a) a sale of assets representing fifty percent (50%) or more of the net book
value and of the fair market value of the Company’s consolidated assets (in a
single transaction or in a series of related transactions);

(b) a liquidation or dissolution of the Company;

(c) a merger or consolidation involving the Company or any subsidiary of the
Company after the completion of which: (i) in the case of a merger (other than a
triangular merger) or a consolidation involving the Company, the shareholders of
the Company immediately prior to the completion of such merger or consolidation
beneficially own (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or comparable
successor rules), directly or indirectly, outstanding voting securities
representing less than fifty percent (50%) of the combined voting power of the
surviving entity in such merger or consolidation, and (ii) in the case of a
triangular merger involving the Company or a subsidiary of the Company, the
shareholders of the Company immediately prior to the completion of such merger
beneficially own (within the meaning of Rule 13d-3 promulgated under the
Exchange Act, or comparable successor rules), directly or indirectly,
outstanding voting securities representing less than fifty percent (50%) of the
combined voting power of the surviving entity in such merger and less than fifty
percent (50%) of the combined voting power of the parent of the surviving entity
in such merger;

(d) an acquisition by any person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act or any comparable successor
provisions), other than any employee benefit plan, or related trust, sponsored
or maintained by the Company or an affiliate of the Company and other than in a
merger or consolidation of the type referred to

 

5



--------------------------------------------------------------------------------

in clause “(c)” of this sentence, of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act, or comparable successor rules) of
outstanding voting securities of the Company representing more than fifty
percent (50%) of the combined voting power of the Company (in a single
transaction or series of related transactions); or

(e) in the event that the individuals who, as of the Effective Date, are members
of the Board (the “Incumbent Board”), cease for any reason to constitute at
least fifty percent (50%) of the Board. (If the election, or nomination for
election by the Company’s shareholders, of any new member of the Board is
approved by a vote of at least fifty percent (50%) of the Incumbent Board, such
new member of the Board shall be considered as a member of the Incumbent Board.)

7.2 Termination After a Change of Control. In the event Executive’s employment
with the Company is terminated without Cause, or Executive resigns for Good
Reason, within ninety (90) days prior to or within twenty-four (24) months
following a Change of Control (a “Change of Control Termination”), then
Executive shall be eligible for severance benefits as set forth in Section 4.3
of Exhibit A, attached hereto.

7.3 Parachute Payments. In the event that it shall be determined under this
Section 7.3 that any payment or benefit to Executive or for the benefit of
Executive or on Executive’s behalf (whether paid or payable or distributed or
distributable) pursuant to the terms of this Agreement or any other agreement,
arrangement or plan with the Company or any Affiliate (as defined below)
(including, without limitation, the severance benefits as set forth in
Section 4.3 of Exhibit A, attached hereto) (individually, a “Payment” and
collectively, the “Payments”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any successor provision thereto (the “Excise Tax”), then Executive shall be
entitled to receive from the Company one or more additional payments
(individually, a “Gross-Up Payment” and collectively, the “Gross-Up Payments”)
in an aggregate amount such that the net amount of the Payments and the Gross-Up
Payments retained by Executive after the payment of all Excise Taxes (and any
interest and penalties imposed with respect to such Excise Taxes) on the
Payments and all federal, state and local income tax, employment taxes and
Excise Taxes (including any interest and penalties imposed with respect to such
taxes and Excise Taxes) on the Gross-Up Payments provided for in this
Section 7.3, and taking into account any lost or reduced tax deductions on
account of the Gross-Up Payments, shall be equal to the Payments. For purposes
of this Section 7.3, an “Affiliate” shall mean any successor to all or
substantially all of the business and/or assets of the Company, any person
acquiring ownership or effective control of the Company or ownership of a
substantial portion of the assets of the Company’s assets, or any other person
whose relationship to the Company, such successor or such person acquiring
ownership or control is such as to require attribution between the parties under
Section 318(a) of the Code.

 

6



--------------------------------------------------------------------------------

(a) All determinations required to be made under this Section 7.3, including
whether and when any Gross-Up Payment is required and the amount of such
Gross-Up Payment, and the assumptions to be utilized in arriving at such
determinations, shall be made by the Accountants (as defined below), which shall
provide Executive and the Company with detailed supporting calculations with
respect to such Gross-Up Payment within thirty (30) days of the receipt of
notice from Executive or the Company that Executive has received or will receive
a Payment. For the purposes of this Section 7.3, the “Accountants” shall mean
the Company’s independent certified public accounting firm serving immediately
prior to the Change of Control (or other change in ownership or effective
control, or change in ownership of a substantial portion of the assets, of a
corporation, as defined in Section 280G of the Code) with respect to which such
determination is being made. In the event that the Accountants are also serving
as the accountants, auditors or consultants for the individual, entity or group
effecting the Change of Control (or other change in ownership or effective
control, or change in ownership of a substantial portion of the assets, of a
corporation, as defined in Section 280G of the Code), the Company shall appoint
another nationally recognized independent certified public accounting firm,
reasonably acceptable to Executive, to make the determinations required
hereunder (which accounting firm shall then be referred to as the “Accountants”
hereunder). All fees and expenses of the Accountants shall be borne solely by
the Company.

(b) For the purposes of determining whether any of the Payments will be subject
to the Excise Tax and the amount of such Excise Tax, such Payments will be
treated as “parachute payments” within the meaning of section 280G of the Code,
and all “parachute payments” in excess of the “base amount” (as defined under
Section 280G(b)(3) of the Code) of Executive shall be treated as subject to the
Excise Tax, unless and except to the extent that, in the opinion of the
Accountants, such Payments (in whole or in part) either do not constitute
“parachute payments” or represent reasonable compensation for services actually
rendered (within the meaning of section 280G(b)(4) of the Code) in excess of the
“base amount,” or such “parachute payments” are otherwise not subject to such
Excise Tax.

(c) For purposes of determining the amount of the Gross-Up Payment, Executive
shall be deemed to pay federal income taxes at the highest applicable marginal
rate of federal income taxation for the calendar year in which the Gross-Up
Payment is to be made and to pay any applicable state and local income taxes at
the highest applicable marginal rate of taxation for the calendar year in which
the Gross-Up Payment is to be made, net of the maximum reduction in federal
income taxes which could be obtained from the deduction of such state or local
taxes if paid in such year (determined without regard to limitations on
deductions based upon the amount of Executive’s adjusted gross income); and to
have otherwise allowable deductions for federal, state and local income tax
purposes at least equal to those disallowed because of the inclusion of the
Gross-Up Payment in Executive’s adjusted gross income.

(d) Any determination by the Accountants shall be binding upon the Company and
Executive. As a result of uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accountants hereunder, it
is possible that the Gross-Up Payment made will have been an amount less than
the Company should have paid pursuant to this Section 7.3 (the “Underpayment”).
In the event that the Company exhausts its remedies pursuant to Section 7.3(f)
and Executive is required to make a payment of any Excise Tax, the Underpayment
shall be promptly paid by the Company to or for Executive’s benefit.

 

7



--------------------------------------------------------------------------------

(e) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service or other taxing authority that, if successful, would require the
payment by the Company of a Gross-Up Payment. Such notification shall be given
as soon as practicable after Executive is informed in writing of such claim and
shall apprise the Company of the nature of such claim and the date on which such
claim is requested to be paid. Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which Executive gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes, interest and/or penalties with respect to such claim is due).
If the Company notifies Executive in writing prior to the expiration of such
period that the Company desires to contest such claim, Executive shall: (i) give
the Company any information reasonably requested by the Company relating to such
claim; (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, engaging legal representation with respect to such claim by
an attorney selected by the Company and reasonably acceptable to Executive;
(iii) cooperate with the Company in good faith in order to effectively contest
such claim; and (iv) permit the Company to participate in any proceedings
relating to such claims; provided, however, that the Company shall bear and pay
directly all costs and expenses, including attorneys’ fees (including additional
interest and penalties) incurred in connection with such contest and shall
indemnify Executive for and hold Executive harmless from, on an after-tax basis,
any Excise Tax or income, employment or other taxes (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of all related costs and expenses.

(f) Without limiting the foregoing provisions of this Section 7.3, the Company
shall control all proceedings taken in connection with such contest and, at the
Company’s sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the Internal Revenue Service or other
taxing authority in respect of such claim and may, at the Company’s sole option,
either direct Executive to pay the amount claimed and sue for a refund or
contest the claim in any permissible manner, and Executive agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as the Company
shall determine; provided, however, that if the Company directs Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to Executive, on an interest-free basis, and shall indemnify Executive
for and hold Executive harmless from, on an after-tax basis, any Excise Tax or
income, employment or other taxes (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance (including as a result of any forgiveness by
the Company of such advance); provided, further, that any extension of the
statute of limitations relating to the payment of taxes, interest and penalties
for the taxable year of Executive with respect to which such contested amount is
claimed to be due shall be limited solely to such contested amount. Furthermore,
the Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

 

8



--------------------------------------------------------------------------------

(g) The Gross-Up Payments provided for in this Section 7.3 shall be paid to
Executive as soon as practicable after the Accountants have determined the
amount of such payments, but not earlier than the date the severance benefits
are due to Executive under Section 4.4 of the Compensation and Severance Terms
Schedule, attached hereto as Exhibit A and in no event later than the later of
(i) the end of the calendar year following the date of termination and (ii) the
third calendar month following the date of termination, as permitted under Code
Section 409(A); provided, however, that if the amounts of such Gross-Up Payments
cannot be finally determined by the Accountants before the end of this period,
the Company shall pay to Executive as of the last day of the period described
above an estimate, as determined in good faith by the Company, of the amount of
such Gross-Up Payments. In the event that the amount of the estimated payments
exceeds the amount subsequently determined by the Accountants to have been due
to the Executive, such excess shall constitute a loan by the Company to
Executive, payable not later than 30 days after such determination and demand by
the Company (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code).

8. NONSOLICITATION. While employed by the Company, and for one (1) year
following the termination of Executive’s employment with the Company, Executive
agrees not to solicit, attempt to solicit, induce, or otherwise cause any
employee or independent contractor of the Company to terminate his or her
employment or contractual relationship in order to become an employee or
independent contractor to or for Executive or any other person or entity.

9. RELEASE. In exchange for the severance compensation and benefits provided
under this Agreement to which Executive would not otherwise be entitled,
Executive shall enter into and execute a release substantially in the form
attached hereto as Exhibit B, as may be revised and updated as determined to be
appropriate by the Company (the “Release”). Unless the Release is executed by
Executive following termination of employment, delivered to the Company within
twenty-one (21) days after the Release has been provided to Executive (or
forty-five (45) days following Executive’s receipt of the informational package
required in the event of a group termination), and not revoked, Executive shall
not receive any severance benefits provided under this Agreement, any vesting
acceleration of Executive’s Awards as provided in this Agreement shall not
apply, and Executive’s Awards in such event shall vest or, in the case of stock
options, be exercisable following the date of Executive’s termination only to
the extent provided under their original terms in accordance with the applicable
plan and Award agreements.

10. GENERAL PROVISIONS.

10.1 Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon personal delivery (including, personal delivery by
facsimile transmission) or the third day after mailing by first class mail, to
the Company at its primary office location and to Executive at his address as
listed on the Company payroll (which address may be changed by written notice).

10.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid or unenforceable in
any respect under any

 

9



--------------------------------------------------------------------------------

applicable law or rule in any jurisdiction, such invalidity or unenforceability
will not affect any other provision or any other jurisdiction, and such invalid
or unenforceable provision shall be reformed, construed and enforced in such
jurisdiction so as to render it valid and enforceable consistent with the intent
of the parties insofar as possible.

10.3 Waiver. If either party should waive any breach of any provisions of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

10.4 Entire Agreement. This Agreement, together with the Employee Proprietary
Information and Inventions Agreement, constitute the final, complete, and
exclusive embodiment of the entire agreement between Executive and the Company
regarding the subject matter hereof and supersede any prior agreement, promise,
representation, or statement, written or otherwise, between Executive and the
Company or any of its affiliates with regard to this subject matter. This
Agreement is entered into without reliance on any promise, representation,
statement or agreement other than those expressly contained or incorporated
herein, and it cannot be modified or amended except in a writing signed by
Executive and a duly authorized officer of the Company.

10.5 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

10.6 Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

10.7 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.

10.8 Attorneys’ Fees. If either party hereto brings any action or proceeding to
enforce his or its rights hereunder, the prevailing party in any such action or
proceeding shall be entitled to recover his or its reasonable attorneys’ fees
and costs incurred in connection with such action or proceeding. The Company
shall reimburse Executive for his reasonable attorneys fees incurred in
connection with the negotiation and preparation of this Agreement, not to exceed
$5,000.

10.9 Arbitration. To provide a mechanism for rapid and economical dispute
resolution, Executive and the Company agree that any and all disputes, claims,
or causes of action, in law or equity, arising from or relating to this
Agreement (including the Release) or its enforcement, performance, breach, or
interpretation, will be resolved, to the fullest extent permitted by law, by
final, binding, and confidential arbitration held in Los Angeles County,
California and conducted by a single arbitrator mutually acceptable to the
parties. In the event the parties are unable to agree within thirty days on the
selection of an arbitrator, they shall

 

10



--------------------------------------------------------------------------------

submit the matter to the Judicial Arbitration & Mediation Services/Endispute
(“JAMS”), and the arbitrator shall be selected under its then-existing Rules and
Procedures. Nothing in this Section 10.9 or in this Agreement is intended to
prevent either Executive or the Company from obtaining injunctive relief in
court to prevent irreparable harm pending the conclusion of any such
arbitration.

10.10 Remedies. Executive’s duties under Section 8 and the Employee Proprietary
Information and Inventions Agreement shall survive termination of Executive’s
employment with the Company. Executive acknowledges that a remedy at law for any
breach or threatened breach by Executive of the provisions of these sections and
the Employee Proprietary Information and Inventions Agreement would be
inadequate, and that such a breach would cause irreparable harm to the Company;
and Executive therefore agrees that the Company shall be entitled to injunctive
relief in case of any such breach or threatened breach.

10.11 Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California as applied to contracts made and to be performed entirely within
California.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date above written.

 

WATSON PHARMACEUTICALS, INC. By:   /s/ David A. Buchen   Name: David A. Buchen  
Title: Senior Vice President, General Counsel and Secretary

EXECUTIVE:

 

/s/ Mark Durand Name: Mark Durand

 

11



--------------------------------------------------------------------------------

EXHIBIT A

COMPENSATION AND SEVERANCE TERMS SCHEDULE

1. BASE SALARY

For services to be rendered under this Agreement, Executive shall receive an
initial base salary at an annualized rate of $450,000, payable in accordance
with the Company’s standard payroll practices, and subject to adjustments as set
forth in the Agreement. Additionally, Executive shall be eligible to receive a
car allowance of $7,200 per year, payable in accordance with the Company’s
standard practices.

2. BONUS

(a) Executive’s annual bonus, if granted, shall be at a target level of not less
than 50% of Executive’s then current base salary. Executive’s annual bonus shall
be based on the attainment of certain goals and initiatives approved by the CEO
and, as applicable, the Compensation Committee. Executive will be eligible for
an annual bonus commencing in 2008.

(b) Additionally, Executive shall be eligible to receive a one hundred fifty
thousand dollar ($150,000.00) sign-on payment, less applicable taxes, as
follows: fifty thousand dollars ($50,000.00) will be payable upon the first
scheduled payroll distribution date after the Effective Date; one hundred
thousand dollars ($100,000.00) will be payable on the first scheduled payroll
distribution date in March 2008. Payment of any portion of the sign-on payment
is contingent on Executive’s execution of a reimbursement agreement in a form
approved by the Company.

3. LONG TERM INCENTIVE AWARDS

Within thirty days of the Effective Date, (“Approval Date”), Executive shall be
awarded 10,000 Shares of Restricted Stock in the Company. The Shares of
Restricted Stock shall vest as follows:

 

  •  

50% of the Shares shall vest on the second anniversary of the Approval Date

 

  •  

the remaining 50% of the Shares shall vest on the fourth anniversary of the
Approval Date.

Executive shall be eligible to receive an additional award of 7,000 Shares of
Restricted Stock in March 2008, on the same date and on substantially the same
vesting terms that are applicable to other employees at similar levels to
Executive.

 

1



--------------------------------------------------------------------------------

The terms of such foregoing Awards shall be set forth in the applicable award
agreements and shall otherwise be subject to the terms and conditions of the
applicable plan documents.

4. SEVERANCE BENEFITS

4.1 Termination By Company without Cause. If the Company terminates Executive’s
employment at any time for reasons other than death, disability or Cause, the
Company shall provide to Executive, within thirty (30) days after the Effective
Date of the Release attached hereto as Exhibit B (as “Effective Date” is defined
in the Release), as the only severance compensation and benefits all of the
following:

(a) A lump sum severance payment, subject to standard withholdings or
deductions, in an amount equal to the sum of: (i) twenty four (24) months of
Executive’s then base salary; (ii) Executive’s prorated bonus for the year in
which the termination occurs, at the Company’s discretion, and (iii) any amounts
payable under paragraph 2(b) of this Exhibit A that have not yet been paid as of
the date of such termination.

(b) Continued group health insurance benefits (e.g., medical, dental, vision,
etc.) at the then-current regular employee rate for Executive and Executive’s
eligible dependents for a period of up to eighteen (18) months under COBRA;
provided, however, that in any event the Company’s obligation to provide any
health benefits pursuant to this sentence ends when Executive becomes eligible
for subsidized health insurance with a new employer or other third party (and
Executive agrees to promptly notify the Company in writing of any such event of
eligibility). To satisfy its obligations hereunder, the Company, at its
election, shall either (i) arrange commercial health care coverage for Executive
and Executive’s eligible dependents (which is (x) comparable to the health
benefits provided to Executive and his eligible dependents immediately prior to
commencement of such commercial health care coverage, (y) subject to change if
such coverage is no longer available, and (z) mutually agreeable to the Company
and Executive), or (ii) provide Executive and his eligible dependents continued
coverage under the Company’s health plans.

(c) Outplacement services for one year with a nationally recognized service
selected by the Company.

4.2 Executive’s Resignation for Good Reason. If Executive terminates his
employment with the Company for Good Reason in the absence of a Change of
Control, the Company shall provide to Executive, within thirty (30) days after
the Effective Date of the Release attached hereto as Exhibit B (as “Effective
Date” is defined in the Release), as the only severance compensation and
benefits, the same severance compensation and benefits provided in Section 4.1
hereof.

 

2



--------------------------------------------------------------------------------

4.3 Change of Control Termination. In the event of a Change of Control
Termination or if the Executive resigns for Good Reason within ninety (90) days
prior to or twenty-four (24) months following a Change of Control, the Company
shall provide to Executive, within thirty (30) days after the Effective Date of
the Release attached hereto as Exhibit B (as “Effective Date” is defined in the
Release), as the only severance compensation and benefits, (a) the same
severance compensation and benefits provided in Section 4.1 hereof, (b) two
times Executive’s target bonus to be earned for the year in which termination
occurs or the bonus amount paid to the Executive in the prior year, whichever is
greater; and (c) any unvested Awards held by Executive shall have their vesting
accelerated in full so as to become one hundred percent (100%) vested and, in
the case of stock options, immediately exercisable in full, as of the date of
such termination.

4.4 Delayed Payments. Notwithstanding anything in this Section 4 to the
contrary, if the Company determines in good faith that any payment or benefit
under this Section 4, that is payable to Executive on account of a termination
of employment with the Company, constitutes a “deferral of compensation” under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) (as
set forth in IRS Notice 2005-1, or the Final Treasury Regulations), and that
Executive is a “specified employee” within the meaning of Code
Section 409A(a)(2)(B)(i), then the Company shall delay commencement of any such
payment or benefit until six months after the Effective Date of the Release
attached hereto as Exhibit B (as “Effective Date” is defined in the Release)
(the “409A Suspension Period”). With respect to any benefits to be provided by
the Company (such as continued health care benefits, if any), Executive shall
pay for such benefits directly during the 409A Suspension Period. Within 15
calendar days after the end of the 409A Suspension Period, the Company shall pay
to Executive a lump sum payment in cash equal to any payments and benefits that
the Company would otherwise have been required to provide under this Section 4
but for the imposition of the 409A Suspension Period. Thereafter, Executive
shall receive any remaining payments and benefits due under this Section 4 in
accordance with the terms of this Section 4 (as if there had not been any
suspension period).

 

3



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE AGREEMENT

I understand that my position with Watson Pharmaceuticals, Inc. (the “Company”)
terminated effective _______________ (the “Separation Date”). The Company has
agreed that if I choose to sign this Release, the Company will, within thirty
(30) days after the Effective Date of this Release, pay me certain severance
benefits (minus the standard withholdings and deductions) pursuant to the terms
of the Key Employee Agreement (the “Agreement”) entered into as of
______________, between myself and the Company, and any agreements incorporated
therein by reference. I understand that I am not entitled to such severance
benefits unless I sign this Release. I further understand that, regardless of
whether I sign this Release, the Company will pay me all of my accrued salary
and paid time off through the Separation Date, to which I am entitled by law.

In consideration for the severance benefits I am receiving under the Agreement,
I hereby release the Company and its officers, directors, agents, attorneys,
employees, shareholders, parents, subsidiaries, and affiliates (“Releasees”)
from any and all claims, liabilities, demands, causes of action, attorneys’
fees, damages, or obligations of every kind and nature, whether they are now
known or unknown, arising at any time prior to the date I sign this Release.
This general release includes, but is not limited to: all federal and state
statutory and common law claims, claims related to my employment or the
termination of my employment or related to breach of contract, tort, wrongful
termination, discrimination, harassment, defamation, fraud, wages or benefits,
or claims for any form of equity or compensation. Notwithstanding the release in
the preceding sentence, I am not releasing any right of indemnification I may
have for any liabilities and costs of defense (including without limitation
reasonable attorneys’ fees) arising from my actions within the course and scope
of my employment with the Company.

In releasing claims unknown to me at present, I am waiving all rights and
benefits under Section 1542 of the California Civil Code, and any law or legal
principle of similar effect in any jurisdiction: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”

If I am forty (40) years of age or older as of the Separation Date, I
acknowledge that I am knowingly and voluntarily waiving and releasing any rights
I may have under the federal Age Discrimination in Employment Act of 1967, as
amended (“ADEA”). I also acknowledge that the consideration given for the waiver
in the above paragraph is in addition to anything of value to which I was
already entitled. I have been advised by this writing, as required by the ADEA
that: (a) my waiver and release do not apply to any claims that may arise after
my signing of this Release; (b) I should consult with an attorney prior to
executing this Release; (c) I have twenty-one (21) days (forty-five (45) days in
the event of a group termination) within which to consider this Release
(although I may choose to voluntarily execute this Release earlier); (d) I have
seven (7) days following the execution of this release to revoke the Release;
and (e) this Release will not be effective until the eighth day after this
Release has been signed both by me and by the Company (“Effective Date”).

I acknowledge that I remain bound by the Employee Proprietary Information and
Invention Agreement which I signed in connection with my employment (“Invention
Agreement”) and that the provisions of the Invention Agreement shall remain in
full force and effect. In accordance with my existing and continuing obligations
under the Invention Agreement, I have returned to the Company all materials
required to be returned pursuant to the Invention Agreement, as well as any
other Company property in my possession. In consideration for the severance
benefits I am receiving hereunder, I agree that I will reasonably cooperate with
the Company after the



--------------------------------------------------------------------------------

Separation Date to assure the smooth transition of pending matters and to answer
questions which may arise from time to time regarding my former duties and
responsibilities. Effective as of the Separation Date, I resign any and all
offices and directorships with the Company and any of its affiliates, and will
execute all documents reasonably requested by the Company or its affiliates to
effectuate such resignations. Further, I agree that I will not hereafter
disparage the Company or any of the Releasees, either orally or in writing, to
any person or entity. The Company agrees that its officers and directors will
not disparage me, either orally or in writing, to any person or entity.

 

Agreed:               Date     [Employee]           Date     WATSON
PHARMACEUTICALS, INC.

 

2



--------------------------------------------------------------------------------

EXHIBIT C

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT